Citation Nr: 1002129	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-16 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation training pursuant to 
Chapter 31, Title 38, of the United States Code, including 
consideration of whether the discontinuance of vocational 
rehabilitation benefits was warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




REMAND

The Veteran served on active duty in the military from 
December 1986 to October 1989.

In a February 2007 statement the Veteran indicated he no 
longer wanted a hearing before the Board of Veterans' Appeal 
(Board/BVA), but that statement concerned other unrelated 
claims that are not at issue in this current appeal.

This current appeal to the Board arose from more recent 
August, September and October 2007 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, regarding the Veteran's 
entitlement to vocational rehabilitation training.

And in his April 2008 substantive appeal (on VA Form 9) 
concerning this claim, the Veteran indicated he wants a 
hearing before the Board, although he went on to note that he 
will not be able to be present at the hearing due to the lack 
of funds.  He has a right to a hearing before deciding this 
appeal.  See 38 C.F.R. § 20.700(a) (2009).  And although 
hearings are not normally scheduled when only the 
representative will be present, since the representative 
could just as well submit a written brief of the argument in 
support of the claim, an exception to this general rule is 
permitted if it is determined the Veteran cannot make his 
hearing for good cause.  The Veterans Law Judge designated to 
the conduct the hearing is vested with the authority of 
determining whether the Veteran has shown good cause for not 
being able to attend the hearing, allowing his representative 
to present testimony on his behalf in his absence.  
38 C.F.R. § 20.700(b).



Accordingly, this case is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
additional development and consideration:

Schedule the Veteran for a video-
conference hearing.  And assuming he still 
is unable to attend the hearing for 
financial reasons, etc., have the judge 
designated to conduct this hearing 
determine whether there is good cause for, 
instead, allowing the Veteran's 
representative to testify at the hearing 
on his behalf.  See 38 C.F.R. § 20.700(a) 
and (b).  The representative also may 
elect to submit a brief or other argument 
in support of the claim in lieu of 
testifying at a hearing in this 
circumstance.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

